ACCEPTED
                                                                                         03-15-00259-CV
                                                                                                 5151738
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    5/5/2015 10:43:17 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK



                         No. 03-15-00259-CV                             FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                 IN THE                          5/5/2015 10:43:17 AM
                       THIRD COURT OF APPEALS                      JEFFREY D. KYLE
                             AUSTIN, TEXAS                               Clerk
      ____________________________________________________________

                                    BECKY, LTD.,
                                             Appellant

                                          V.
THE CITY OF CEDAR PARK, STEPHEN THOMAS, MATT POWELL, MITCH
FULLER, LYLE GRIMES, LOWELL MOORE, JON LUX, AND DON TRACY,
                                    Appellees
  _____________________________________________________________

                        ON APPEAL FROM THE
                   126TH JUDICIAL DISTRICT COURT,
                       TRAVIS COUNTY, TEXAS
    ______________________________________________________________

               APPELLANT’S UNOPPOSED MOTION TO
                        TRANSFER RECORDS
    ______________________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

         Appellant, Becky, Ltd., files this Unopposed Motion to Transfer Records

and in support would respectfully show as follows:

         This is the second appeal of this case. The first appeal was case number 03-

15-00071-CV. That appeal was voluntarily dismissed as premature since no final

judgment had yet been entered. Following the dismissal of the first appeal, the




AUS-6103822-1 521106/1
trial court signed an order of severance, rendering the complained of order final

and prompting this new appeal.

         Prior to dismissal of the first appeal, the trial court clerk filed a clerk’s

record. The clerk’s record in the first appeal should be made a part of the record

for this appeal. See TEX. R. APP. P. 34.1.       Appellant has requested a supplemental

clerk’s record containing the new filings after the first clerk’s record was prepared.

         Appellant therefore requests that the Court transfer the existing clerk’s

record in Case No. 03-15-00071-CV to this appeal so that the parties may refer to

the previously filed record.

                                         Respectfully submitted,

                                             HUSCH BLACKWELL LLP

                                             By /s/ Elizabeth G. Bloch
                                                ELIZABETH G. BLOCH
                                                State Bar No. 02495500
                                                Heidi.bloch@huschblackwell.com
                                                111 Congress Avenue, Suite 1400
                                                Austin, Texas 78701-4093
                                                (512) 472-5456 (Telephone)
                                                (512) 479-1101 (Facsimile)

                                                  Leonard B. Smith
                                                  State Bar No. 18643100
                                                  lsmith@leonardsmithlaw.com
                                                  P.O. Box 684633
                                                  Austin, Texas 78768
                                                  (512) 914-3732 (Telephone)
                                                  (512) 532-6446 (Facsimile)

                                                  ATTORNEYS FOR APPELLANT

                                             2
AUS-6103822-1 521106/1
                         CERTIFICATE OF CONFERENCE

      The undersigned certifies that she has consulted via email with counsel for
Appellees the City of Cedar Park and the individual Appellees, and they have
indicated that they do not oppose this motion.

                                           /s/ Elizabeth G. Bloch
                                           ELIZABETH G. BLOCH


                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document
was served on the Cinco de Mayo, 2015, via the Court’s electronic filing
system and/or email to the following counsel of record:

         Cobby Caputo
         ccaputo@bickerstaff.com
         Bradley B. Young
         byoung@bickerstaff.com
         Bickerstaff Heath Delgado Acosta LLP
         3711 South MoPac Expressway
         Building One, Suite 300
         Austin, Texas 78746




                                            /s/ Elizabeth G. Bloch




                                       3
AUS-6103822-1 521106/1